Case 1:14-cv-23208-JAL Document 200 Entered on FLSD Docket 11/17/2020 Page 1 of 9



                                                                                 FILED By        P G D.c.
                              U NITED STA TES D IST ltIf'T f-()tTItT
                                                                   .

                              SO UT H ER N DISTR ICT O F FLO R IDA
                                                                                       N0k 17 2222
    Fl-.
       '
       N'
        Vz
         '
         ïW'
         . ORI
             QS.INC..                                                                  St
                                                                                       c
                                                                                        .D
                                                                                         l.
                                                                                          kO
                                                                                           kF
                                                                                            t
                                                                                            lFl
                                                                                              tAXt
                                                                                                .-Ml
                                                                                                   A
                                                                                                   t
                                                                                                   jj
           17laintiff

                                                           C A SE NlO .: 1:14-cN,
                                                               -                '-23208-.1A I.

    A 4A R ES1:(A tl- IN
              -   -.   'C .
    A4A N ETW O RK .IN C .
    M A RC PA REN T

           Defendants.

                        M O TIO N FO R EX TEN SION O F TIM E T0 RESPO N D

           N O W' CO M ES, Pro Se Plaintiff Flava W rorks. lnc respectfully m oves
    extension of tinAe pursuant to l-ed.R Ciq'.l'ro.6(b)(1)to Respond to the l-
                                            .                                 lefendant-s
    instantm otion and states grounds forgood cause as folloAvs:

                   On O ctober 23- 2020- notice was sent to Plaintift- in an unreadable
    eondition.attached as exhibitl.
                   On or about M arch 20 19. Plaintiff counsel Junttitha Sham bee w ithdrew
    t-
     ronèthe instantl
                    m atter.
                   Pro Se Plaintiff has attel-
                                             npted to Iocate and retain a neu'attolmey buthas
    been unable to located suitable counsel.
                   A s ofN ovem ber 12,2020-Plaintiffhas been unable to retain new cotlnsel-
    dtlePlaintitr s1à
                    'm ily began having medicalissuesdueto COVID .
                   This m otion is notbeing m ade for the purpose ofdelay but is m ade upon
    ctlrrentassignm entsand the need lbrtim e to prepare :1response.
                   13Iaintiff nou,
                                 'n'
                                   los'es this cottrtfor an extension ()t-til'
                                                                       .     ne to t5Ie the attached
    response instanterto the instantl'
                                     notion in the Southern D istrictofFlorida    .
Case 1:14-cv-23208-JAL Document 200 Entered on FLSD Docket 11/17/2020 Page 2 of 9




           W H EREFO RE Plaintiff. Flava W orks. prays this honorable coul-t to grant
    additionaltim e in this m atternow thateounselhas been obtained in this districtand can
    noss'proceed to file a response and foran) otherreliefthiscourtdeem s proper.

                                                      Respectl'
                                                              ully sublnitted-


                                                          3(
                                                           '
                                                           ,                'r
                                                 Y
                                                 :

                                                          hillip Bleicher
                                                      1*1.
                                                         0 ,$'
                                                             t?Plaintift'
Case 1:14-cv-23208-JAL Document 200 Entered on FLSD Docket 11/17/2020 Page 3 of 9
                                                              a-    ,
                                                              = -
                                                              #
                                                              .     V




        klE     o
                m
        D s     *
       z D'   * œ
              m D
       <:
       >       ;s tu
       Xm      1: <
       S<     WDk
               -
                  a:
       2Q     .2 t k
       Jo
        1
        :     Se
              2   0
              i t
       Z =    u >.
       Q X
       o        u
       %S       <
         I      I
                     Case 1:14-cv-23208-JAL Document 200 Entered on FLSD Docket 11/17/2020 Page 4 of 9




                          '*
                          1 -'
                             tp+
                               -'
                                ,v-
                                  ka
                                   .
                                   4bl' c,!-'
                                            K.r;r>
                                              w   .<  Tf
                                                       '
                                                       a.'-, >
                                                          *
                          C- /C! P' b1=
                                      i- tnta
                                            4-j
                                              r)
                                               .u  R,-t
                                                      7:
                                                       .
                                                       a-o'
                                                          !.-t '',-
                                                                  -'
                                                                   l-
                                                                    '    .

                          .
                          -
                          735d'R
                               z6 b '-, r'Cr3.3'..
                                                 r-.
                                                   1
                                                   z-wM 1'4.ik''-
                                                                '%
                          t
                          -,h,l'rwaJ(rJ'r 1t.6q'r      wib-. '
                                                             -
                                                             )'

                          Ca'
                            cû-:                                                                                                                                                         Thu 0ct 22 1:0.:52:25 2:20.

II
 e1POR7'
       A!t-l
           -: REZACTIQN
Note: Thïs is r
              '
              1OT
g'
 0 $1g, ,lb(;c'
              (.(jtjw
                    p gg!    -.q...
                                  j
                                  .
                                  x
                                  , 4
                                    -.
                                   .,..:z'*),...
                                           t   ..,<,ii J',
                                                           . :'..uqo..(.j'-.
                                                           j                    'kn;k-  j.an'ijt
                                                                                       . ..t C;   -.
                                                                                                   .,gf.
                                                                                                   w. .
                                                                                                        z
                                                                                                        'A1,1t
                                                                                                             p
                                                                                                             -,.
                                                                                                               a.
                                                                                                                I! j,
                                                                                                                    y22.6.jj'(j.jo
                                                                                                                                 .... t(p.xj
                                                                                                                                           ..
                                                                                                                                            .d
                                                                                                                                             .
                                                                                                                                             ..
                                                                                                                                                                                          .
                                                                                                                                                                                                         )k.o
                                                                                                                                                                                                            k.zr
                                                                                                                                                                                                               ug
                                                        c-p'...gz .. yy,.. .,x
                                                 .                                                   .                                                                                    ,
     . .     .                                                               .     j                                                                                                      .      .
SpeC.1.)
       #.
        l.Ca*().y''pei
             '         ehr2
                          r'
                           ,wn+u+-o wu .1k   )-. t' -..a         :.
                                                                  '
                                                                 . ..        -       r,jj. .:x  '
                                                                                                '
                                                                                                j.
                                                                                                 f .
                                                                                                   ,
                                                                                                   -?r.
                                                                                                      ,.
                                                                                     wI . q- k'.i, - irjJ?u
                                                                                      ..                    'i
                                                                                                             r
                                                                                                             ..<  - :r .,. j.
                                                                                                                            *J
                                                                                                                             I C #(
                                                                                                                        -: l -!, -.   *
                                                                                                                                      ?
                                                                                                                                   . ..k
                                                                                                                                       'f                                                                     't
                                                                                                                                                                                                               -.
                                                                                                                                                                                                                .-.
                                                                                                                                                                                                                  't
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ,
1:1en1l tlm-rS@*'
                 / 01 %!-f' -t..r'ji2k:,'t '. + '- i'; a
                   * ..
                                             .
                                                                                -1  ''-'1
                                                                                        -*-r.:a'
                                                                                          .
                                                                                          .    --1,2I-j r
                                                                                                        J/
                                                                                                         .-)--:, - '' -
                                                                                                               z, I,.If
                                                                                                                 .   .  ..t(1h
                                                                                                                        -    ;.
                                                                                                                              '.
                                                                                                                                    -
                                                                                                                                                                          .. ,
 * T'0.Clcl1 .>w '
                 ai
                  ,.t
                  w ,zr.
                       v'.
                        u f
                          ..k?..  -
                                  aJ
                                  . ..
                                     .
                                      m-,-1,,.x. '
                                                 '
                                                      *7k)'z%t. Ce,I. .'v
                                                                 .          . ..
                                                                              *f
                                                                                  4
                                                                                  .,.t--q nr,*
                                                                                     ..          ,.v?
                                                                                                 -
                                                                                              . .-                            .
                                                                                                                                          '
                                                                                                                                                       ..

       DsX.C
    * 1-
       ,   J.-
           'z:1y.w.
                 or
                  t *2
                     r.
                      i
                      u .j
                         xei
                           j.
                            .p.)
                             .l$x..jg... 7. .
                                            . .. . .  x.z x..
                                                   ft..
                                                   '  o
                                                     ...
                                                         ,
                                                                                                                      .
                                                                                                                          .       . .
                                                                                                                                    ,x
                                                                                                                                     .7
                                                                                                                                      . .;         .
    t hlf
        3,.
          Q.
           aQ
            ,u.'c t rti
                      - t-t.u..                              :..i-,.                 ., -.: -                                       .     u- .. ..x u .:
    e'       .1.
               .           .(*
                             . *j*       ë                              ''                               *
         D$u
           i
           '
           *
            -t0 0A '
                   , $-
                      .)l'''
                           :1
                           .-h:*'
                                z/e*a!
                                     - :;-
                                     b
                                         ',                              . -
                                                                                 '

                                                                                      N
    * ).vj
         .)
          ..
           r
           .%
            ,r
             .%
              J6
               I' '
                  .>N:N
                      j.K
                        '
                        :
                        ,I
                         .:
                          ,7iz
                             wa.' ;
                                  r.j
                                    '
                                    )A
                                    ,
                                      .uY.'
                                          ..1
                                            .œ
                                             u.1w.%
                                                  .e
                                                   '#x'
                                                     .:#
                                                      . kJ'
                                                          *
                                                                                                                                                                                          <
    4: L1
       ''Ir
       t  kx.lw
              I.i;z--.,.. 1
                          -%
                           4...1.ex.....s.,. ..r ..x t.., w >. v.5> ... k.                                                           .
                                                                                                                                              ..
                                                                                                                                               ..$. .   ..2  ......
                                                                                                                                                          . y.        e.........xt. a rx3 ky.j
                             .,1w1.1'.  '-'Nb . i...1.uY t''i z -(:..                                                                          ..i
                                                                                                                                                 ..    ;' a.'bt-
                                                                                                                                                               .'. -C.:l-.v.e'a L.aty'/,
'

;'à.u
    1'..j...O r'
               Oc. .z.
                     nl.
                     j .)
                        .v  xjd
                              jA.w
                                 i.
                                  ,ë .&'
                                       e'l
                                         ..'.'
                                             p..ys..,.
                                                     ;:..
                                                        c '  r-.'.. .j '
                                                                       ,''hr' . e. )-x.                                                            $
                                                                                                                                                   -
                                                                                                                                                   iq..'
                                                                                                                                                         L .j.uJ.
                                                                                                                                                                k0.a  ?. :,
                                                                                                                                                                          10,v+1t
                                                                                                                                                                               *!   $ .2r$  x.  .,'- j
                                                                                                                                                                                                     kQdeDju.l*.4le
                                                                                                                                                                                                                 J l
                                                                                                                                               -
                                                                                                                                               .
v                                   .. w                      ''
                                                              .                                                                                      .';           :. 1
                                                                                                                                                                    '' If;
  .. 4 .                ...x;     yx.j .    j.' ,         ...c ....
                                                                           .. ' . . .
                                                                                                                                          1.
                                                                                                                                          I             -,,:
                                                                                                                                                                                 ?
                                                                                                                                                                                 *1
                                                                                                                                                                                  ''k)u
                                                                                                                                                                                      * . ,.gt'
                                                                                                                                                                                              f!u   .-
                                                                                                                                                                                               fr-0rI)              '
                                                                                                                                                                                                                    *5
!.j-k...N    ji.j...t. !j,y... '  w..2..# :'v
                                            4N .' .! . . ç '.. ..                      .                                                 F N*4jj.'>.
                                                                                                                                                   6) e  j
                                                                                                                                                         J
                                                                                                                                                         e,'
                                                                                                                                                           Q y
                                                                                                                                                             z
                                                                                                                                                             !d
                                                                                                                                                              Zj*
                                                                                                                                                                % g j
                                                                                                                                                                    A
                                                                                                                                                                    jg u Trjy(
                                                                                                                                                                             jjd
                                                                                                                                                                               gj
                                                                                                                                                                                r.
                                                                                                                                                                                 j(.
                                                                                                                                                                                   tgyjg
                                             % Nx* * h    h* .
                                                          '                                                                                       .z
                                                                                                                                                   ,*
t
#î1
  )V. !
      :)1
        w:j.e
            ,'/.
               vQrj
               4  ,.
                   :
                   j'
                   o t.lr'j-t 'j'*nk!,(.xX,.*.
                            *%:               ,t.
                                                it..,...u.-.'uj
                                                            - ..                                                                    ..  :'
                                                                                                                                         ij-
                                                                                                                                           i' .,
                                                                                                                                               '-
                                                                                                                                                J
                                                                                                                                                                  d                    .
                                                                                                                                                .,.!. t-a accessli)).e t() thc pufbtlc r 2ver the
'1
.'
 qltw
    C'
     Jrrlw
     .   o'
          !) gww
              7H O ' e.t
                   k.a s.          .




                                                                                                                                                                                              Fed. R. Cri.. P. 49.l.
                                                                                                                                                                                              Cpurt's websbte




                                                                                                                                                                                                                       means .
             Case 1:14-cv-23208-JAL Document 200 Entered on FLSD xDocket           11/17/2020 Page 5 of 9                  '
                                                                                                                           '

     S'
      ubject':Act2'.v1ty ,
                         1n'Case l)14-ck=2320.8-JAL F-
                                                     1ak'a ù'ai
                                                              -'
                                                               f's, '
                                                                    .
                                                                    (7-'
                                                                       , .
                                                                         '
                                                                         1
                                                                         ..
                                                                            /
                                                                            .
                                                                            44#
                                                                              t'
                                                                               x j
                                                                                 4ja
                                                                                   .x
                                                                                    cs.,au.#    at
                                                                                                                                          .. .



    Notl'ce of Court Practice/tc Appenr/zther
    This 1's an autcmatic e-mal    '1 message generated by the k
                                              .                                -M/*'
                                                                                ' w.k'.t
                                                                                       '- t.
                                                                                           -)'t<-
                                                                                                'ax
                                                                                                  -l
                                                                                                   '
                                                                                                   ;.
    P'tease D0 N0T RESPOND to th1     's e-cla1'l becausa thc
                                                  .                 -. f?c'
                                                                          l2*
                                                                            .1. L>:
                                                                                  4'z- i.'
                                                                                         t '.aa- ttendeC!.
    **#NOTE TO Pt)2LIC At  '-CESS I1*?El'
                                    ..  ka
                                        'C':
                                           #'i'* J:ud1c1a1  - Cu)n'î?i'aJIctt u  -'
                                                                                  3. :.. ..at5.r     .1 Q
                                                                                                        ---*' .k
                                                                                                               zq*&.*'
                                                                                                                     . potw
                                                                                                                          ?cy .
                                                                                                                           .. 2.
                                                                                                                               )erm1*ts
    attorneys of reccrt  -l
                          (
                          :r
                           é
                           q acv
                               u' r r
                                  2 * !'
                                       a
                                       YFc s  '.
                                               in  a' ca
                                                      .  s e 'i
                                                              XZ
                                                               l.
                                                                -!
                                                                 '-zt-l
                                                                      u1 r ù   ;
                                                                               e r'
                                                                                  '
                                                                                  -.         ':.'
                                                                                           ..k' -:
                                                                                                I'!;r',t-
                                                                                                 s      ''                W x
                                                                                                                      recelve ùrie
    fr'ee P1ectron.
                  1C CC'' )y O7 1 at1 kQcct  'lmbnts 4
                                              :        jl1'led'eI.QCtrcr    M
                                                                            -
                                                                            r2'
                                                                            k .ca7i. 'q: $1Mkb.        2;k4' Zs requ1'rej by tDkl t)r'
    t1'rected by the f.i-tE:r, F. hC'
                                    Ji3,zccess fee3 aj'pty tc atl ott-t
                                              .                                      ,
                                                                                     u- ' .;:;2:z., '- l,
                                                                                                       'c :)ku -k'.  t 'Latec
    C%
     n ar-
         geS, éOWn*
                  (Qa(
                     )'  zx  û'
                              t
                              -
    t cument 1*s a tra,'- -?-?')
                               y
                               t-
                                .
                                ,:
                                 -  .7   y y
                                           gj
                                            .y  ty
                                                 j
                                                 g (
                                                   .%
                                                    (jr
                                                      jî
                                                       : g ( 32
                                                              .(ka
                                                                 .
                                                                 1
                                                                 2.g(
                                                                    v  .j
                                                                        -
                                                                        .;
                                                                         ..
                                                                          I.j$  ( l:,
                                                                                    .-
                                                                                     k.
                                                                                      c '
                                                                                        z
                                                                                        . x..
                                                                                            z>
                                                                                             -y
                                                                                              jtI.
                                                                                                 u
                                                                                                 œk.-
                                                                                                    t,.
                                                                                                      ..: ..y gy
                                                                                                          jj
                                                                                                           .r
                                                                                                            .j
                                                                                                             jty  .j   -, y
                                                                                                                          dj 6
                                                                                                                             .jg yk
                                                                                                                                . .g)gpgj;qgj
      t
      :l                              . ...'
                                           Frc,-a .         .- q
                                                               ct
                                                                .''
                                                                  f1v ant.,w
                                                                           '
                                                                           l.w
                                                                             :l ,
                                                                                6.:k
                                                                                   r
                                                                                   :j:
                                                                                     n t1,
                                                                                     '   .c!;
                                                                                            .
                                                                                            '
                                                                                            :.-
                                                                                            T ,.i
                                                                                                u'
                                                                                                 .(. x'
                                                                                                      .-'
                                                                                                        .:- -
                                                                                                            '
                                                                                                            j;
                                                                                                             )':.;-
                                                                                                                  ..-.:
                                                                                                                      : - :
                                                                                              :               .(       .j
                                                                                                                        k.
                                                                                                                        .
                                                                                                                      s.j,.)
                                                                                                                          $
                                                                                                                          ,,;'
                                                                                                                             !
                                                                                                                             k
                                                                                                                             :tj.rc       .
                                                                                                                                              ,   .


    U S Distr:*
              1.c1'L
              . .
                     -c'
    Southern Dlstr1hts
                     j
                     rê.
                       '
                       t' .
                                 1.
                                  ,.'
                                    k'
                                     ,
    Notiqe of Electrc
    The10/22/201
    on          : traq'
        fcltowinç                                         'ç
                                                           ,
                                                           i'
                                                           c:.
                                                             t
                                                             .+
                                                              x
                                                              u
                                                              .n.r0.C.!
                                                                .-    'oj
                                                                      l t7 <
                                                                           10./f7-2,
                                                                                   /2;
                                                                                     *
                                                                                     'l'
                                                                                     .
                                                                                     ) j
                                                                                       ..
                                                                                        *
                                                                                        ).
                                                                                       .u   ï.g
                                                                                          1(- .2r
                                                                                                z ..
                                                                                                   :
                                                                                                   -!
                                                                                                    /' .'
                                                                                                   .-
                                                                                                    ,
                                                                                                    x   *
                                                                                                        ,x'*
                                                                                                        .a '
                                                                                                           +
                                                                                                           .
                         '

    Case Name: Ftava Vcrks?f.-
                             u,c , A4A Reseau?
    Inc. et at 1:14-cv-2320'Z-JAL                                                .
                                                                                                                  ,.1e;:!'3,fl
    Case Number:
    Fiter:
    SARNINGI CASE CLOSED on 01/21/2015
    Document Number: 196




    Docket Text :
    Notice to Ap7ea r        u    .
    Siçned by Na;.t'..
                     d!**C
                     .


    document fJ
              ,r 'fî?-


    1:14-c7-2320.8-JAL l.
                        tk
                         rtl,
    zchn Francis Brattey
    jb@bratlegal,conl, betty@brakileçôt,ctpnl,
    tracy@bradlegal.com
'

                                                                                         .v.
                                      x                                  .t, .       .
                                                                                    . . .
                                                                                        yt .   ! .' ,
                                                                                                 . .' 31(,(:.
                                                                                                          . II'
                                                                                                              II1%kè1.
                                                                                                                   , Qn .-'
                                                                                                                          .1'!S! !t: ''
    2.:14-cv-232û'
                 .8-2AL l'lot1*cae has .
                                       not'bèen detl:'
                                                     f.r2w
                                                     1   'l,.()tE:t
                                                                  u+r'
                                                                     xwiaku1'I!4''u
                                                                     /            --
                                                                                   ?s
                                                                                    '
                                                                                    .
                                                                                    jt'
                                                                                      t,
                                                                                       ?
                                                                                       .
                                                                                       t
                                                                                       '3/.4'kistet, t.
                                                                                                 -
                                                                                                      L
                                                                                                                                          .                         .


    betow ant wll.l be provlded by other means, Fcr 'l'urtl
                                                          per als.isilnc,   a, p ease,
                                                                                                                                                                             .


    contact cur Hel.p DeGk at 1,-888-3.18-2260-.:            o ,j
                                                                             .                        .

    Ftava Hnrks, 1nc. f  i
                         ;'i
                           .
                           J:
                            '    é                           .  j,t,.
                                                                    (tgqk,'
                                                                          k:o''
                                                                              :
                                                                              !tj,:j sqx.j.).
                                                                                            '
                                                                                            ,
                                                                                            .
                                                                                            ry
                                                                                             :
                                                                                             ,
                                                                                             (
                                                                                             ,
                                                                                             .
                                                                                             y,
                                                                                              t
                                                                                              .
                                                                                              g
                                                                                              s
                                                                                              ,.#..
                                                                                              , yy
                                                                                                     ..
                                                                                                  )y.s
                                                                                                     1
                                                                                                     n.y).;
                                                                                                        .
                                                                                                          t!y
                                                                                                                                                                ,
                                                                                                                                                                        ,.
                                                                                                                                                                             . '       .

             y                                                                                     ,,., ,,                                                 '
                                                                                                                                                                .       .

    c/o Phittl; B1,e1cl-tt.r                                                                                                                                   .


3526 S Prs
         a'.i-rie Av: '
         '       a                                                                              V'N1''A''
                                                                                                        f'lOl1 *
                                                                                                               341 (11* 3J31i-A1m'.'              -                              ''''ï.' . ' -
Chicago, IL 60.653
                                     ''
                                   . s1,
                                  .-., ,..'                                                          'j.
                                                                                                     . l,
                                                                                                        4a jjl,
                                                                                                              l.)Jl)IJUt
                                                                                                                       All'
                                                                                                                          !,*
                                                                                                                            ' -I
                                                                                                                               ,g'
                                                                                                                                 !ï
                                                                                                                                 .
                                                                                                                                   :  .               ..
                                                                                                                                                                         .:.   ',-.                .

                                                                                                     ,.. ..                       ..
                                                                                                                                   y..            . .-..,..                j;.EF.. .. .
                                                                                                                                                                                 .y. .
                                                                                                                                                                                     ë.g.g.....,
                                                                                                                                                                                               .y!:t..v

Se r-i'l.Ce ll.-'71 r'>,- f
'
'                                                                                                                     '                   i'
                                                                                                                                          q( '' .
                                             ' (.
                                                ': : k
                                                :                                                                                 .   '
    Case 1:14-cv-23208-JAL Document 200 .. FEntered
                                      .                on FLSD Docket 11/17/2020 Page 6 of 9                              . . ', .
                                                                                                                                                      .

Case:1:14-cvr232f)S.
                   -J.r?-,
                         . 7;?r-
                               '-:c'-'tt:-
                                         .1
                                          ,,
                                           7.6
                                             :è',
                                                r. :tered on FLSD Docket:10/22/2020
                                                 EN.                      .
                                                                                   ,
                                                                                                                                                                                                                      Page
                                                                                                                                 y.cj
                                                                                                                                 ,  y a.
                                                             .                ..              s.                  ,         ;)
                                                                                                                           ..         c:. qs
                                                              S                .                      . .qlk.t. ..;. ; .
                                                                                                                                      .. .:.!E. . ..kv y:
                                                             .
                                                    .        .
                                                                 ' '
                                                                                                              T<.q1#jr).....                            .E.j   :            .            . .,

                                                                  .      x..A  ,u,
                                                                            .. t ';- '      #
                                                                                     ... '. ,         ST                        ,S '.1R
                                                                                                                                      wpT .CT C                    xl ,
                                                                                                                                                                      . .'
                                                                 . %r  ..#r.*d5
                                                                              :.jj1
                                                                                  ') CZTT% .r
                                                                                      X'
                                                                                       .&
                                                                                        ' >.F& +
                                                                                      1& .er   k.+éw<. y . r.
                                                                                                           AxArv:t.z. 4n%..4*J
                                                                                                                             '%%<r4yo..o '.M . k. .'''' .t
                                           . .            .

                     . 'g.'u..'
                           ?tjj.
                             . jy.Kjr.. '.. v%3
                                              '.        ,..;:é$..J ...J'L'
                              ...4k.:q:h4%..s7..,..hj)..i
                                                   :,JSI;)::
                                                   è
                                                   .         *. .          .p L# Jp.
                                                                                '   .qr
                                                                                      .è..Q.
                                                                                           (*
                                                                                            6<,
                                                                                             ..'j,
                                                                                           1r.é, .*                        t.tu.F.>..
                                                                                                                                    j.).'
                                                                                                                                        ...a.s..K
                                                                                                                                                ..?
                                                                                                                                                . ,'
                                                                                                                                                   x.
                                                                                                                                                    iCEL:
                                                                                                                                                        .Jj5.1.:
                                                                                                                                                               ..
                                                                                                                                                                .'k..,:
                                                                                                                                                                      .y
                                                                                                                                                                       .jk
                                                                                                                                                                         jz;kj,f
                                                                                                                                                                             Ak ...
                                                                                                                                                                                  j..
                                                                                                                                                                                    k:.px.
                                                                                                                                                                                      l.
                     .
                           '
                           ..rk
                            . rr
                               y!j .jkï .ï;. .;
                                 ..j           .4tJ
                                                r.($.  î's.... p..'.''.
                                                    3à3.              c.. ...yr.. ...       .. .... J.,...                      i x      ...( . E.
                                                                                                                                                   .o.<'::            .;.
                                                                                                                                                                        :p'
                                                                                                                                                                          .y
                                                                                                                                                                          y;yp'j
                                                                                                                                                                               t4si
                                                                                                                                                                               .  .:
                                                                                                                                                                                  '
                                                                                                                                                                                  7.
                                                                                                                                                                                   ..,'

                                               '
                                  .                     ,.   ! k                        .                                                                                                . ''.r
                             ''
                              (
                              E
                              '..'
                                 .''
                                   .'
                                    ...?
                                       q
                                       ..zjg:
                                            ,.;
                                              j k
                                                :
                                                ;
                                                j<,
                                                  .
                                                  è
                                                  d
                                                  VE.kC'.
                                                        !.   .
                                                             #'
                                                              ..-*
                                                                 .;
                                                                  j
                                                                  ;!
                                                                   .
                                                                   t.
                                                                    ''
                                                                     0.8- .:;,...LE.
                                                                                   , <.. .
                                                                                      N. ?;v;'
                                                                                             '..w'
                                                                                               'u-.'
                                                                                                   .:,
                                                                                                     (
                                                                                                     4
                                                                                                     $
                                                                                                     j...:f
                                                                                                             ti
                                                                                                              %.;
                                                                                                                ,
                                                                                                                1.
                                                                                                                y,
                                                                                                                 .ri
                                                                                                                  'j'
                                                                                                                    ...
                                                                                                                    '; .
                                                                                                                       '
                                                                                                                       ..
                                                                                                                        E)'
                                                                                                                          ;.
                                                                                                                           s
                                                                                                                           l
                                                                                                                           '
                                                                                                                           .
                                                                                                                              . ...
                           . .
                                       sk
                                     .,,
                                       '
                                       ,
                                       '   '  '
                                              ....k h1
                                                     . -'.3
                                                          .s;'
                                                             J
                                                             f    .
                                                                  o                           '
                                                            .v      2 ..  !'       1kw'      .        ,z;
                                                                                                        '
                                                                                                        ,,
                                                                                                         .z/
                                                                                                           ;
                                                                                                           c.'
                                                                                                           .  ' 'ï
                                                                                                                 '
                                                                                                                 '    ''
                                                                                                                       ''
                                                                                                                        'ë
                                                                                                                         .''
                                                                                                                           -.''
                                           .'
                                                                                                          .                                      .




      FLAVA VVORIC6JF?.
                      f'-*..
                      '                                          a




              Plal
                 4nv
                   j.
                    4a
                    o:t
                      *z
                       .




              Defepdcpti.
                        '

                                               '

                                                   I,:.                  A 1. j.d%          . 4. .               .
                                                        j'.
                                                          c-à.'
                                                              .
                                                              e.x,<:
                                                              .    ='..j:.
                                                                    -.
                                                                     j
                                                                     !
                                                                     .
                                                                     .
                                                                         V<'x...
                                                                          a-.y;..
                                                                          .
                                                                          N      ayx.g.
                                                                                     .4A
                                                                                         .
                                                                                                                             .
                                                                                                                                            .x
                                                                                                                                             py
                                                                                                                                              K-
                                                                                                                                               jytsj.
                                                                                                                                               .. .
                                                                                                                                                             a
                                                                                                                                                    aj'p gkjyy
                                                                                                                                                             asov <.
                                                                                                                                                                <.....,v'..
                                                                                                                                                                     '>
                                                                                                                                                                      '.' ,
                                                                                                                                                                          h
                                                                                                                                                                          '
                                                               -$..t
                                                                   .,
                                                                    ' .t<.zt'.....
                                                                    .             '' .                                                                       ,
                                                                                                                                                             .)./7
                                                                                                                                                                 (               .




              5-
               'k-' ..
                     A&...,- a' .rw       ..
                                                         .... ..' '
                                                                  .
                                                                    '' .
                                                                      -.
                                                                                        :. - -.'     .- ' -
                                                                                                          tr.
                                                                                                      -. .. '.
                                                                                                             ''..IJ.u-n f.'F.-- y.'a
                                                                                                             a                       ..T
                                                                                                                                   -c+ on 06.
                                                                                                                                            .29,FlondtaStatutes,ploceedlng'
                                                                                                                                                                          s
          T                                               4                        ..                            .                                                          ''       '          .d   '
     suppz
        .unnent'azn.
                   /r''.-'!7r,'-:sJ-.'':. ,'T-r
                                             -.
                                              s
                                               , r-
                                                  .-w!.z-
                                                        J.
                                                         ,ia
                                                           .y-v
                                                              hy-
                                                                ':caf1
                                                                     ,0:4ofthe fo)lowrinc
                                                                                        or:$81z958.72z A
                                                                                                       vhich                                          .




                                                                                                      l
                                                                                                      ..
                                                                                                       s--t7
                                                                                                           .
                                                                                                           ,
                                                                                                           Q..
                                                                                                           . ='7t
                                                                                                                .c
                                                                                                                 .)-'')1
                                                                                                                       V
                                                                                                                       ,
                                                                                                                       !
                                                                                                                       .ECFNo.167)!,'
                                                                                                                                    .and asaCl
                                                                                                                                             erk-issuedW'n't
                                                                                                                                             .                     .




                                                                                                                                                                                                         'Jztoly and

                                                                                                                                                                                                            XXr
                                                                                                                                                                                                              gy*
                                                                                                                                                                                                                 pe   r


                                                                                                                                                                                                         r.set'
                                                                                                                                                                                                              fcitth




                                                                 '
                                                                     ?f3 )
                                                                     ,   .tlt
                                                                            .
                                                                            )'ja1*
                                                                                 11t.'
Case 1:14-cv-23208-JAL Document 200 Entered on FLSD Docket 11/17/2020 Pageh'aïe
                                                                            7 of 9




                    j
                    .
                    ,
                    .
                    .
                     j.j
                       r
                       .
  titled in




 creditorw1
          44A Iteseatk 1NC ('/'ludgnler-tCretk-t:.r''J'
                                                      i,      .



                          ?                                                                         f'
                                                                                                     !$.
                    Yek
                    ' tare reqttired to sezve an affi(.
                                                      1avi: bv '
                                                      -        N':n ::,'':.'kl
                                                                             ,e-   $, 2020
                                                                               '...1     . statm
                                                                                               't&   '
                                                                                                 rz'&vhv
                                                                                                       a the
                                                                                                    ..   ,


                                                                                   '            'h #' '                                '        '
                                               .                                       :
                                                                                       '        .                     1
 propertv?
        #. debtatul/orotherobligation shouldk'lotbegt'
                  ..                                 Jx,k
                                                        :--eu
                                                            '
                                                            lto,
                                                               gcG
                                                                 kisf-
                                                                     y).T
                                                                        .
                                                                        ...
                                                                          hejyiudgm e,nt.1 e
                                                                                           .v
                                                                                                     .
                                                                                                                          .            ,..v..
                          ''.        .         ..                  .      ..
                                                                                                             '                             '(
                        : #'E 4   1j*
                                    )Jj t.j(.j(t       '.'.'',.y   '* *        .           V4) 'l*:t'
                                                                                                    . ''#::'
                                                                                                           .j, '' :* W'. 55.k.                         .          '
 gjj1'dû$,.(.1v.a.q
         '1       .t)
                    *
                    -
                    1.
                    .                    .<?q
                                            ,
                                            )nx
                                              jrJ
                                                -aCt3rlC.
                                                        :g.YzdSs
                                                               S
                                                               '
                                                               .dnssGPPCZS).
                                                                           l.,y'.
                                                                                '
                                                                                X
                                                                                ..   -.r
                                                                                 tCtEj
                                                                                     .   '
                                                                                         ilCZY* 170fftFC ro V
                                                                                       tz , t
                                                   .
                                                                                              .(), . P P ,             ..
                                                                                                                                            .




     .    .         %). ;
                        i ''
                           '.
                           :
 (
 .
 7ft'
    his ct

                                                                                                                 me.. ..v.
                                                                                                                         'c.#.k.'.
                                                                                                                                 @éziœ'iy'.Au''
                                                                                                                                              X     1.<)w u lx.       a.uA(


 the affidavit.

               If any of Arour prooe
                                  y rty has -
                                            r,+
                                              -'c :l
                                                   -ev...
                                                        r,
                                                         zd Q#
                                                             .)
                                                              >A
                                                               s.a1
                                                                 W..
                                                                   4Yv
                                                                     .
                                                                     Y.
                                                                      e.8
                                                                        y.
                                                                         -*.
                                                                         u -
                                                                           ..Q
                                                                             mj.
                                                                               w
                                                                               <w
                                                                                .jc.'
                                                                                    Gx
                                    .
                                                                                    X-: tW
                                                                                         x.
                                                                                          œ Y>UUgk
                                                                                                 v)
                                                                                                  .o
                                                                                                   < .(y                           .




% r-ta1.u..,-.
            --. ,
                *
 Case
Qe
 d.    1:14-cv-23208-JAL
  'b'e.&.             '4,L Document
        J-V-UV-ZJZUC-J.        Dut' ,; e.'tN44200
                                               p. 'z-ïzEntered
                                                      fr    1-      on t
                                                             :.1ltefeu FLSD   Docket
                                                                       lrIN-LOI           11/17/2020
                                                                               .J t-ltltiKet..Lb-
                                                                                                llzfz.     Page
                                                                                                     lzfklt.
                                                                                                           b    8s
                                                                                                                 lof
                                                                                                            -l Nal
                                                                                                                 -e9
                          lï4v'('
                                ->lv.
                                    zt'
                                      tha
                                        '..
                                          -1s
                                            d.-,'''.'.'
                                                      :
                                                      .
                                                      /.
                                                       -'
                                                        t
                                                        .Jj''3
                                                        r'
                                                        '
                                                        ,                               .

  '

                                                                   *.      .. -                  .        y                  .   ,.   '
                                                                  N.
                                                                  . .               -
                                                                                    )j.t-
                                                                                        .
                                                                                        t.
                                                                                         >
                                                                                         .1,
                                                                                           'ta'
                                                                                              tt'
                                                                                                -
                                                                                                . ;
                                                                                                  J.. .
                                                                                                      .t
                                                                                                       .-'
                                                                                                       ' .'C
                                                                                                           -
                                                                                                           ..
                                                                                                            '..
                                                                                                              :.
                                                                           .
                                                                     .
                                                                                                                                                                                                                                            :

      !u                  ent redB-t,.
                                     r
                                     .v,
                                       :,
                                       w'
                                        !l cfp.'
                                               t
                                               s
                                               t
                                               '
                                               s.
                                                lc
                                                 -.-
                                                   .
                                                   -;:
                                                     as f.
                                                     c   4u.
                                                         t. #d
                                                              ,
                                                            ?h.
                                                              Ph
                                                                 ,u
                                                                  ngctr
                                                                      .st5,
                                                                          .o.
                                                                            z
                                                                          .):.
                                                                              k
                                                                              ,t
                                                                               xw
                                                                                l,.tf lt.a pea.
                                                                             ':.'
                                                                                              .-
                                                                                               t-
                                                                                                .
                                                                                                ,
                                                                                                . '           ..' .
                                                                                                              .
                                                                                                                  .v ;
                                                                                                                     .
                                                                                                                                                                                                                               t1ne cla) A4ras.
                                   A'.             xs':4*..jky-l .Asjjjgr.v..,r:j...qpp .                ). j : '
                                                                                                                k.x.êf
                                                                                                                     w,t:'
                                                                                                                     .           .                                         . .  ..ac. ... .., --     r
                                                                                                                                                                                                     :2,         ..
                                                                                                                                                                                                       . . .. .s . ,
                           .                . ..x' A.x
                                           u , ....4
                                                   ..
                                                 ...1
                                                    L
                                                    ,'
                                                     .
                                                     p%.p
                                                        l
                                                        .,
                                                         j.)
                                                           i
                                                           x
                                                           ,.*jj.)
                                                                 k
                                                                 ;Ilt?r.1
                                                                        kt(.*t
                                                                             j' A.
                                                                                 (
                                                                                 xw. '    ,                                                                                ..
                                                                                                                                                                            j
                                                                                                                                                                            t1,ï
                                                                                                                                                                               .'
                                                                                                                                                                                .&.x
                                                                                                                                                                                   ,#
                                                                                                                                                                                    '.  4..,
                                                                                                                                                                                         ) .'.
                                                                                                                                                                                             L.'.'
                                                                                                                                                                                                 h':
                                                                                                                                                                                                   .' '.g
                                                                                                                                                                                                       j ,
                                                                                                                                                                                                         a:
                                                                                                                                                                                                         .zy
                                                                                                                                                                                                           .
                                                                                                                                                                                                           k
                                                                                                                                                                                                           ,jgN
                                                                                                                                                                                                              't
                                                                                                                                                                                                               jx
                                                                                                                                                                                                                k,
                                                                                                                                                                                                                 .(
                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                   .*.
                                                                                                                                                                                                                     ;
      1
      L;
       r
       '
       rk.
         1
         L
         24:
           , 1:)
               ,1E
                 4
                 k
                 lii
                   ,
                   r                     fo'
                                           :
                                           1
                                           :-.
                                             -
                                             !
                                             '
                                             ,k
                                              r
                                              .
                                              '-'.,'
                                                   .
                                                   -
                                                   .
                                                   '
                                                   1.
                                                    :
                                                    )            .  ow ,d r
                                                                 :.q'
                                                                 A        (
                                                                          ;
                                                                          .
                                                                          2y
                                                                           .
                                                                           ze
                                                                            c z
                                                                              1.
                                                                               -
                                                                               z'' -
                                                                                   f
                                                                                   -.'.
                                                                                      .'
                                                                                       -
                                                                                       .'
                                                                                        .
                                                                                        ;'
                                                                                         f  ,--' --''
                                                                                          -'-
                                                                                            'u....
                                                                                                 '
                                                                                                 ;
                                                                                                 -
                                                                                                 ,
                                                                                                 ..
                                                                                                  iu..
                                                                                                     -'                                                                             .,
                                                                                                                                                                                    '
                               '
                                                    .3
                                                     (,
                                                     rb.,
                                                        ?
                                                        , .
                                                          '
                                                          n,
                                                           >
                                                           .
                                                           ..
                                                            ..
                                                             ,
                                                             .:n
                                                               '
                                                               u
                                                               ,
                                                               .
                                                               .
                                                               .-. . .;     . .'   t
                                                                                   :
                                                                                   '    f    .- --.g ,                                                                                .-..
                                                                                                                                                                                         'ç.-.
                                                                                                                                                                                             . '.-
                                                                                                                                                                                                 .-
                                                                                                                                                                                                  .-
                                                                                                                                                                                                   )
                                                                                                                                                                                                   L
                                                                                                                                                                                                   :..-!
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       x
                                                                                                                                                                                                       s.
                                                                                                                                                                                                        t.
                                                                                                                                                                                                         -.
                                                                                                                                                                                                          ?
                                                                                                                                                                                                          -
                                                                                                                                                                                                          !.
                                                                                                                                                                                                           '
                                                                                                                                                                                                           -
                                                                                                                                                                                                           '.''
                                                   ;,
                                                   j.   .                                                                                                                                . .
                                                                                                                                                                                         .

             vâ..y ....r'
                . .'...
                        . ..,4
                             '
                             .
                             wt
                              :.. ,
                                  .    .
                                       $,
                                        .! '
                                           $.
                                            x
                                            'ta 1 .   f
                                                     .. .j.
                                                         a ejt:.xy.i'
                                                                    x.:
                                                                    ,      k'.
                                                                             *t.j
                                                                             T    .j. r.jjyq':
                                                                                             .xp
                                                                                               ......                $j:s .. .. .
                                                                                                                             ,  (.).
                                                                                                                                   '
                                                                                                                                   r,
                                                                                                                                   # 1
                                                                                                                                     ,z
                                                                                                                                     .x
                                                                                                                                      .q.
                                                                                                                                       afk,y.
                                                                                                                                           .;.
                                                                                                                                            x z?<
                                                                                                                                                m:      .E.    . .jjj,,:(.
                                                                                                                                                                 ,
                                                                                                                                                                j,:ç     j,
                                                                                                                                                                          j)
                                                                                                                                                                            ,
                                                                                                                                                                            .
                                                                                                                                                                            ; s
                                                                                                                                                                             ;,
                                                                                                                                                                               ,
                                                                                                                                                                              y,r.
                                                                                                                                                                                 '
                                                                                                                                                                                x.
                                                                                                                                                                                 ;,,,
                                                                                                                                                                                 .,  ...        :
                                                                                                                                                                                                .
                                                                                                                                                                                                '
                                                                                                                                                                                         . ..-...
                                                                                                                                                                                           . .,
                                                                                                                                                                                              ,.
                                                                                                                                                                                               k.
                                                                                                                                                                                                .j.
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  .  .w.. '.
                                                                                                                                                                                                  .jps,
                                                                                                                                                                                                             . .
                                                                                                                                                                                                                       ,
                        y'
                         ..-r
                            . '.,:
                                 ....
                                   'J'
                                     .)
                                     ...
                                       ,:.'.'.
                                            .ïk;.
                                             :.L
                                                ..,
                                                : j.
                                                   jt;
                                                  ,r
                                                      .E
                                                       .;
                                                        ..
                                                         ,u-E.C...h     .i
                                                                    ëq... .r..
                                                                             , (r
                                                                                '. f*hbq'ï.... . . ' :         .9kt . . ' ', .......+uk,t'p!,,qk;)jtsv
                                                                                                                                                     r.;y..
                                                                                                                                                       $  y$.
                                                                                                                                                          . ts:).
                                                                                                                                                              qs    u.   .,
                                                                                                                                                                         j .k
                                                                                                                                                                           '.j
                                                                                                                                                                            f...1
                                                                                                                                                                               t
                                                                                                                                                                               .:ë
                                                                                                                                                                                 :     <E,
                                                                                                                                                                                  :...N: ,..'
                                                                                                                                                                                          èi
                                                                                                                                                                                           . v.       x(,
                                                                                                                                                                                              4 :3:-..,
                                                                                                                                                                                                 î
                                                                                                                                                                                                 ,;.1   ,..
                                                                                                                                                                                                          .q
                                                                                                                                                                                                           ;j
                                                                                                                                                                                                            ,r
                                                                                                                                                                                                             t tl
                                                                                                                                                                                                                r..
                           .           .                           .                                                                                                          ., ,

      '
                                       .             . ..
                                                                  j
                                                                  .2.jk.t:jr.
                                                                            --. ,.. k  j
                                                                                       g!
                                                                                       .  ,
                                                                                          'k
                                                                                           --
                                                                                            '
                                                                                            .
                                                                                            $y
                                                                                             ,.-. J..N   .
                                                                                                         ,
                                                                                                         -ï. x   v.. ,  .
                                                                                                                        -..         ,,..-.  v,,..
                                                                                                                                                ,
                                                                                                                                                .
                                                                                                                                                t,
                                                                                                                                                , zq.
                                                                                                                                                  .   ,t .     j
                                                                                                                                                               !.ùL,
                                                                                                                                                                  j.dl
                                                                                                                                                                   '     kj
                                                                                                                                                                          .r-i
                                                                                                                                                                             .k
                                                                                                                                                                              ,;j
                                                                                                                                                                                é'.
                                                                                                                                                                                .      :k,j
                                                                                                                                                                                          y.
                                                                                                                                                                                           #.#v
                                                                                                                                                                                                 <
                                                                                                                                                                                                       .. .                               , , ..
                                                                                                                                                                                                                                                .


      '                           1,.'  .1t:e       '
                                                    .l k.4'.1.              N?
                                                                             ''1-1j. t
                                                                                     i
                                                                                     4'
                                                                                      .
                                                                                      jltl-;'   ..
                                                                                                 :.-'' .'.,           z-... h . ..-   :.u'./7..k.                                       '..  '-.-'.
                                                                                                                                                                                                  :.
                                                              .
                                                                                      .
                                                                                      ,         ..                  .

      To T E'PROP%.                    u'P.'z.
                                             '.rv
                                                ..,yD rt            Nk
                                                                     .p.z?n>   .-r  '.x
                                                                                      N
                                                                                      ?'
                                                                                       Y'
                                                                                       . . 1- u'T-
                                                                                                 .Y!FR.4 0' q.1.
                                                                                                            A    g1.
                                                                                                                   F.J'A TT<O N D U '      z-'a''''/           ''7 '';'      E
                                                                                                                                                                             :.Jj.        v.    -''  *.
                                                                                                                                                                                                     kW EN'T

      o E,
         BT'
           o R vvc..
                   ,T
                    .v;>..
                         j
                         :
                         -.
                         .'
                          .w
                           u.1.
                           .  s...
                                 w-
                                  .'
                                   cwKe
                                      r.4
                                      . m...'
                                            r7 r
                                               k.,.'
                                             .'x   .
                                                   .-'
                                                     o LaAT.r
                                                            gc.-k'.
                                                                  n rER'
                                                                       y U N D ER TH E '
                                                                           .
                                                                                    '
                                                                                       )-
                                                                                        .t.c v
                                                                                        .    *.
                                                                                              .1
                                                                                               ..ID A llU LE S O F

                                                                                    .                                                                                                               !:
                                                                                                                                                                                                     .'!
                                                                                                                                                                                                       .
                                                                                                                                                                                                       L
                                                                                                                                                                                                       '
                                                                                                                                                                                                       .)
                                                                                                                                                                                                        .i
                                                                                                                                                                                                         .
                                                                                                                                                                                                         (
                                                                                                                                                                                                         .>j..(..
                                                                                                                                                                                                          '     :
                                                                                                                                                                                                                r
                                                                                                                                                                                                                '  .



      clv;L 1-
             .
             'Ro CI.
                   -
                   J.
                    r
                    ..):
                       %.
                        +
                        '
                        rwE
                         ''
                          a '. .
                               ('
                               'It '
                                   Mwc
                                     'I
                                      .-'
                                        Q
                                        .
                                        w.
                                         '$r
                                           .
                                           >A.
                                             f<
                                              '3'IJ'RT. 0P. JUIW DETERM
                                                                  .     .
                                                                        I.
                                                                         NES TH AT                                                                                                                                                                                      E

      PROPERTY,DEYIT,UR CLCHEA OBLIGATION BELONGS TO THE JUD GM ENT
                                            .                                                        1
                                                                                                     .



      DEBTO R AND J5 SIJBJrJC-J'7'-'',NPPL:CATION TOW ARD THE SATISFACTION OF

      1TS JUD GM ENT,'
                     I'H'
                        LSX *fG'I.J M AY BE ORDERED TO PAY DAM AGES TO THE
                                            .
                                                         'w        '           .. a     '*'(
                                                                                           )t'
                                                                                             ! .                                  v                                                      x'
                                                                                                                                                                                          *-
                                                                                                                                                                                           '
                                                                                                                                                                                           t t'
                                                                                                                                                                                              jAtti' '
                                                                                                                                                                                              '                                           '           '
                   s .           wp
      JUDGATEN T CP'
                   f.17z
                       7Tt3P.%.UEt.j.ENDER THEPROPERTY
                                                     ' OR r.
                                                           o
                                                           s.':,
                                                               'ti
                                                                 rEt,'
                                                                     :.
                                                                      a.x
                                                                        .,
                                                                         j).y.gxyjgx                                                                                                                                                                                    'î
                                                                                                't t1.
                                                                                                     '   )                                                      '                                                      '
                         t'                                            '                                                                                                                                                                                    *-
                                                                                K                                                                                                                                                          .




                          C
                          I:
                           '
                           .
                           :-
                           t 17
                              Y
                              .
                              w.
                               T'
                                r
                                l
                                k
                                ..
                                 -
                                 j
                                 9-..
                                   .
                                    '
                                    h
                                    :
                                    ..-
                                      4,
                                      s'
                                       ;.
                                        ,'
                                         .
                                         -
                                         .-
                                         ''
                                          .
                                          i
                                          'k
                                           '
                                           -
                                           7
                                           i
                                           r
                                           -'
                                            r
                                            -
                                            ,-e
                                              .
                                              l
                                              '.!
                                                +.
                                                k,
                                                 '
                                                 -
                                                 .
                                                 Tb
                                                 ,
                                    .. '.. ' i. ..
                                                  ..
                                                   !
                                                   i
                                                   l
                                                   :F
                                                   -... ,
                                                        V
                                                        .
                                                        '
                                                        -
                                                        .
                                                        m.-.-.
                                                             #'
                                                             'M
                                                              '..
                                                              - :
                                                                '--.
                                                                   *'
                                                                   '
                                                 d ..:.'. !' 4 j :':
                                                                    .
                                                                    -N
                                                                     .
                                                                     -,-
                                                                     2 '                                                                                            .
                            ;.                                                              .   K               '                                                       j'
                                                                                                                                                                         -
                                                                                                                                                                         X .%




                                                                                            ltt !)'              .
                                                                                                                                               -'-'''-''        X
                                                                                                                                                            ''- --.''''-                            '' '
                                                                                                                                          '            .
                                                                                                                                                            z -                           ...............-..-.------.-.....
                                                                                                                                                                                                                          ..   .-...- . ... ....-.... --.----------..
                                                                                                                                              /:
                                                                                                                                               ?/ :zz /,
                                                                                                                                                    .'' e,                       ..

                                                                                                                                                      2....'7                        .


                                                                                                                                          J. n r
                                                                                                                                               an G                     :an
                                                                                                                                          (JikITED STATES MAGISTRATE JDDGE




                                                                                                                                     5*        j*
                                                                                                                                 .-; .>. .
                                                                                                                                         ..-.
                                                                                                                                            '.:
                                                                                                                                              ,u(- q..
                                                                                                                                                     3
                                                                                                                                                                                                         1. a
                  y
                  ''
                  j.
                     Case
                       t 1:14-cv-23208-JAL
                          -
                          .-.
                            .
                                               Document 200 Entered on FLSD Docket 11/17/2020 Page 9 of 9
                  '
                  '         I        *
                                     peAaesa:KMSI:1N lat0rzeqopo1aQ! Az@S Imood 'S*n @ H#td; '
                                                                                             BIeS@zZW muS!' 6em ed Slqi 'Mejj
                  1         j             œswamdlq:gllew Aypojzdsulpua:u!a%nJW Repspeplhozd %!pue ADjMBsSuj jmsod           ezapw jo uoj
                                                                                                                                       w jojaeoq gel
                  1        >t                                                                   k                *S*n aq:poV edozd aqjsjsuj:exaeu
                  )                                                                                                                                                                                                                                      sj
                  1
                  j
                  9
                                '
                                           .

                  l                        .
                  1
                  1
                  :                            t            .k                                            y
                  i                    ,
                  '                                                                                                           .
                  ù                                             co
                  î                            I                u3                                        %
                                                                                                          o                       o
                  f
                  y                            p
                                               I                t?
                                                                cz                                        G                       o                                              .,                                    '
                                                                                                                                                                                                                                             ,
                  1
                  :                            r
                                               l           ! c
                                                             1o                                           o
                                                                                                          *                       o
                                                                                                                                  o                                                                                                          y
                  1                            l           i sk                                           =
                  1
                  r                            1           1                                              c
                                                                                                          .)
                 t                             1           1Q 2
                                                              E                                a
                                                                                             m *
                 j
                 r
                                               j
                                               '
                                                ' w- :
                                               f.
                                                ;    .
                                                     %
                                                           j<-
                                                           /D X                  u                    ..                '
                                                                                                                                                               .
                                                                                                                                                                   .       .
             '
             .
             /
             :
             ,                          .1
                                        .
                                         k. )
                                            $.   u.
                                             w. o( -.
                                                                            -        .            2
                                                                                                 -.
                                                                                                                    x
                                                                                                                    .                                                  y%.
                                                                                                                                                                       .

                 #
                 j
                 )
                                        jj
                                         lj
                                         (
                                           4o
                                           l
                                             k
                                             z
                                              -. l
                                                 c
                                                 g
                                                 p
                                                 s
                                                 -.
                                                 c
                                                  (
                                                  y
                                                  î
                                                  o
                                                   :-z%.
                                                   2   -
                                                       x.
                                                       z
                                                       <
                                                       , .
                                                         -w
                                                           --
                                                           <
                                                            .
                                                            .
                                                             -
                                                             .
                                                               ;
                                                               ))
                                                               <
                                                                j
                                                                ,.   )      . ...
                                                                                         .
                                                                                                                                                                           >y
                                                                                                                                                                            ..s
                 t                           <
                                         $ f ku ua. m   -
                                                        . -                                                                                                                             ;w
                 l
                 '                             ) i<
                                                  oGc'a:
                                                       D
                                                    o .7
                                                       :e
                                                                            -
                                                                                                                    o.                                                                  #'
                                               1       'r
                                                        y
                                                        zl
                                                         nc      . .- -'-- /
                                                           xia:a G                                                                                                                                                                                   *
             .
             )                     '        '
                                            t              o
                                                           wù %c
                                                             >u
                                                                )
                                                                E.
                                                                                                  .z'
                                                                                                 . :.u W'
                                                                                                   c=  u
                                                                                                                                                                                                '                                                    W
                                                       ,
             ô                              ( (no> o
                                                   E                                                      jm
                                                                                                           t -                                                                                                   6
                                                                                                                                                                                                                xa
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                     .
                                            , =za.o
                                            h                                                                <                                                                                                    .                                  2
                                            J                                                                x                                                                                                                                       o
            '                               )
                                            '
                                            t                                                                s
                                                                                                                                                        c
                                                                                                                                                        X
                                                                                                                                                        E
                                                                                                                                                        m          o
                                                                                                                                                                                                                                                     ï
                                            t                                                                                                                      o                                                                                 w
                                            $                                                                      O
                                                                                                                   -
                                                                                                                                                        o
                                                                                                                                                        o
                                                                                                                                                             tu o
                                                                                                                                                                   w.
                                                                                                                                                                                                                                                     x
            )                              $
                                           $                                                                       X                                         >  œ                                                                                    *
                                                                                                                   o                   s.               o) < o.o
                                                                                                                                                        c                                                                                            D
        t                                  j                                                                                           a            .u o
        ?                                  1                         .                                             .                   co               = u .x
        y
        .                                                                                                          x              op                =;
                                                                                                                                                     ..< =
        .
        j
        ,                               J
                                        h                                                                          œ              <> k m
                                                                                                                                     qoo            ac:o
                                                                                                                                                       v
                                                                                                                                                       .
                                                                                                                                                       ..-Xw..
            )                           ;
                                       .$                   .        ....,. ..                                              m
                                                                                                                            ut.N
                                                                                                                               h!t
                                                                                                                            a:.j
                                                                                                                                 oo                 um x
                                                                                                                                                       .. z  E
                                                                                                                                                       . co .m
                                                                                                                                                       u.    .
        .                               $                                   ,
                                                                                                                                       =!           =    .   (:o
        .:
                                        4
                                        i
                                                                                .                     .
                                                                                                                            pœ
                                                                                                                            o    m o
                                                                                                                                      s             < (a .q.>
        l
        j                               t
                                                                                             .
                                                                                                      '                     m tq*'xo'zt
                                                                                                                            (
                                                                                                                            >
                                                                                                                            u    .    u
                                                                                                                                      9
    :.
     ,
     j                                 (                                                                                    u- 13QJ              m ..
                                       j                                                                                                         r o.
                                                                                                                                                     >
        j .
        ..
                                                    . k.                                     .                          .          -
                                                                                                                                       .
                                                                                                                                                 w
                                                                                                                                                -. -   .,     --- .. .
                                                                                                                                                                           .
                                                                                                                                                                               -- . .        ..- ...

        1
        ,

        !
        ,
                                                   .'
                                                   w,
                                                                                                                                                    !
                                                                                                                                                                       '
        Y
                                                    k
                                                    W                                                                                                                                                                             - n.o
                                                                                                                                                                                                                                      z =. + a
                               '                    Q
                                                    Q                !
                               '
                                                                     j


        .                     lë.                                    t
                                                                     )
                                                                     i
                                                                                                               g
    ;1j . '             '.
                        . .
        9            rn'
                     .
        j .
          '
             5?é                                                                                  '
             '
.            '
    .       m'a                                                                                   .
             :                                                                                                                                                                                          u
                 X                                                                                                                                                                                      (:
                                                                                                                                            @                                                           wkkjv
                                                                                                                                                                                                        >                       *
    .                                                                                                                                                                                                   I                       =
                                                                                                                                                                                                        e                       %- .
    !
                                                                                                          jjjjjjj                                                                                       j!j                    .j.., .j.
                                                                                                                                                                                                                                       ::j
                                                                                                 '
                                                                                                                                                                                                 *O             od              =
                                                                                                                                                                                                                                o .m  h              e
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                               * =              =                     =              .
                                                                                    >                                                       .                                                 ==
                                                                                                                                                                                               o        =m -u     m
                                                                                                                                                                                                                  u              ro  =               r
                                                                                                                                                                                                                                                     -
                                                   <                                                                                                                                                    2   r     =             =s *w                .
                                                                                                                                                                                                                                                     t
                                                   x                                                                                                                                          .-                  o
k
                                                   W
                                                   W                                                                                                     *                                     u
                                                                                                                                                                                               *       .So =o
                                                                                                                                                                                                            z    s           * z=   =                .
                                                                                                                                                                                                                '            0* 9 . x                a
                                                                                                                                                                                                                                                     >
k                                                  o                                                                                                                                           G
                                                                                                                                                                                               m       x ws
                                                                                                                                                                                                       -        %=     *    =S o* E                  -
            .                                      <                                                                                                          .
                                                                                                                                                                                               P       o w  o   ws    zs     =
                                                                                                                                                                                                                             G : <)%                 x
                                                                                                                                                                                                                                                     -
k                                                  K                                                                                                                                          o        x         o           w
                                                   <                                                                                                                                          >        -
                                                                                                                                                                                                       M --=     =
                                                                                                                                                                                                                 =    =<        g. n< a
                                                                                                                                                                                                                                g                    a
                                                                                                                                                                                                                           w: .. .- oc
k' .                                               R                                     IUi                                               *                                                  =        o g       qj   z                              -
                                                                                                                                                                                                                                                     .
                                                   Q                                     F K                                                -   >                                            .*        < G      =     >     mG .% . -  u             s-
